Citation Nr: 1201425	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, to include as secondary to a head injury.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to December 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions issued by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bipolar disorder and migraine headaches respectively.  

A June 1998 rating decision denied service connection for depression, the Veteran did not timely appeal the decision and that rating decision is final.  The Board notes, that in Clemons v. Shinseki, 23 Vet. App. 1, the U.S. Court of Appeals for Veterans Claims held that (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly the Veteran's bipolar disorder claim is not a new and material evidence claim, as is so reflected on the title page.

In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was granted a 30-day abeyance period for submission of additional evidence.  In September 2011, the Veteran submitted additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

REMAND

At the August 2011 Board hearing, the Veteran testified that he is receiving ongoing VA care for his migraine headaches and bipolar disorder.  He specifically stated that his treatment was, for the most part, from the Portland VA; however, he was currently spending the summer with his nephew in Montana, so he was being treated at the Billings VA clinic.  As the most recent VA treatment records associated with the claims file are dated from January 2009, the Board notes, there are outstanding pertinent VA treatment records that must be secured.

Furthermore, he testified that he is receiving Social Security disability for his migraine headaches, as well as bipolar disorder.  A review of the record revealed that the medical records considered in connection with such award are not associated with the claims file.  Inasmuch as SSA records are constructively of record, and may contain information pertinent to the matters on appeal, if available, they must be obtained.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for association with the claims file copies of the SSA decision awarding the Veteran SSA disability benefits and of the medical records upon which the award was based.  If such records are unavailable, it should be so noted in the claims file (and the Veteran advised).

2. The RO should secure for the record copies of complete clinical records of all VA treatment (to include Portland VAMC and Billings VA clinic) the Veteran has received for treatment for migraine headaches and bipolar disorder from January 2009 to the present.  The Veteran must assist in this matter by identifying all sources of treatment.
3. After this development is completed, the RO should review the records and arrange for any further development suggested by the information therein (to include arranging for another examination, if indicated).

4. The RO should then re-adjudicate the claims.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


